                           UNITED STATES DISTRICT COURT
                               DISTRICT OF MARYLAND


 RICHARD MOORE, Prisoner Identification
 No. 334644,

        Plaintiff,

        v.
                                                        Civil Action No. TDC-16-1741
 OFFICER HERBERT KARANI and
 OFFICER KOKOU OKUI,

        Defendants.




                                MEMORANDUM OPINION

       Plaintiff Richard Moore, an inmate presently confined at North Branch Correctional

Institution ("NBCI") in Cumberland, Maryland, has filed this civil rights action alleging that

Defendants failed to protect him from a physical and sexual assault in September 2015 by another

inmate while he was housed at Jessup Correctional Institution ("JCI") in Jessup, Maryland.

Pending before the Court are two motions.       Defendants Herbert Karani and Kokou Okui,

correctional officers at JCI, have filed a Motion to Dismiss, or in the Alternative, Motion for

Summary Judgment. Moore has also filed a Motion for Summary Judgment, which is opposed by

Defendants. No hearing is necessary to resolve the motions. See D. Md. Local R. 105.6. For the

reasons set forth below, Defendants'   Motion to Dismiss or, in the Alternative, Motion for

Summary Judgment is GRANTED. Moore's Motion for Summary Judgment is DENIED.

                                       BACKGROUND

       The core factual allegations are set forth in the Court's August 23, 2017 Memorandum

Opinion granting the Motion to Dismiss, or in the Alternative, Motion for Summary Judgment,
filed by prior Defendants former Warden John Wolfe, Sergeant Jordan, Major Ford, and Officer

Bah, and are incorporated by reference here. Moore v. Jordan, No. 16-1741,2017 WL 3671167,

at *1-3 (D. Md. Aug. 23, 2017). The following additional facts are specifically relevant to the

pending motions.

       On August 30, 2014, Moore was housed in administrative segregation awaiting transfer to

protective custody.   Another inmate, Shawn Nolan, was placed in his cell over the objection of

Moore, who believed he had a right to single cell because he was to be transferred to protective

custody. Nolan had recently been transferred from Western Correctional         Institution where,

according to Moore, Nolan had been on suicide watch. As soon as he arrived in the cell, Nolan

complained repeatedly about not receiving his psychotropic medications.   On September 1,2014

at approximately 4:00 p.m., Nolan told Officer Okui that he "really needed his medication because

he was having 'panic attacks' and would develop 'suicidal thoughts'" if they were not received

soon. Moore Administrative Remedy Procedure Req., Defs.' First Mot. Summ. J. Ex. 4 at 29, ECF

No. 21-5. Officer Okui went off to investigate the matter and returned to assure Nolan that he

would receive his medication later that day. Approximately three hours later, a nurse delivered

the medication to Nolan, who was nevertheless dissatisfied. Nolan then became verbally abusive

to Moore, and his behavior escalated into a physical assault, including swinging at him and

pinching and bruising his arms. Nolan later demanded that Moore perform oral sex on Nolan, or

he would otherwise harm him. After first refusing, Moore complied with the demand.         Nolan

ejaculated in Moore's mouth and climbed back up to his bunk to sleep. Moore spit into the toilet

and rinsed his mouth out several times.    Moore asserts that he did not immediately report the

assault because he did not think the officers on the 3:00 p.m. to 11:00 p.m. shift would take his

claim seriously.



                                                2
       On the morning of September 2,2014, Moore reported the assault. On September 3,2014,

Nolan was removed from Moore's cell. Also on September 3, the Intelligence and Investigative

Division ("IID") of the Maryland Department          of Public Safety and Correctional    Services

("DPSCS") initiated an investigation into Moore's allegations. The investigation included witness

interviews and a Sexual Assault Forensic Medical Examination of Moore, which found no

evidence of Nolan's bodily fluids in Moore's mouth. After Moore signed a complaint withdrawal

form stating that he did not want to press criminal charges against Nolan, the IID concluded that

"criminal charges [were] not warranted at this time." IID Report, Defs.' First Mot. Summ. l. Ex.

3 at 9, ECF No. 21-4.      Meanwhile Moore had filed two administrative         remedy procedure

grievances ("ARP") relating to the incident.    Although the ARPs were denied because of the

pending IID investigation, Moore appealed the denials to the Inmate Grievance Office, which

referred the matter to an administrative law judge ("ALl") for a hearing on March 11, 2015.

Although the ALl rejected Moore's claim that the transfer of Nolan into his cell violated prison

rules because he was entitled to single cell status at the time of the incident, the ALl found that

Moore had been a credible witness and that:

       [Moore] has produced credible evidence, not refuted by the DOC, that Nolan was
       receiving psychotropic medication, which for some reason was delayed on
       September 1, 2014; that Noland had expressed suicidal ideation to the Tier Officer;
       that Nolan behaved erratically, alternating between aggression and crying; and that
       Nolan demanded that [Moore] perform a sexual act upon him. [Moore] testified,
       and I believed him, that he acceded to Nolan's demand out of fear for his personal
       safety. A reasonable inference is that [Moore's] compliance reduced Nolan's
       agitation and aggressiveness, perhaps giving Nolan's medications time to have an
       effect. It is undisputed that the DOC removed Nolan from [Moore's] cell by noon
       on September 3, 2014.

       Regardless, I find that, by placing Nolan, as opposed to some other inmate, in
       [Moore's] cell, the DOC placed [Moore] at risk of harm by an inmate in unstable
       mental and psychological condition, and that risk was realized. [Moore] endured a
       physical attack and submitted to Nolan's sexual demands in the interest of self-
       preservation. For that reason, I conclude that [Moore] should be awarded the


                                                 3
       amount of $150.00. I believe that this reasonably compensates [Moore] for his
       physical pain and for the unwelcome sexual contact.

ALJ Op., Defs.' First Mot. Summ. J. Ex. 4 at 17, ECF No. 21-5. The Secretary ofDPSCS affirmed

the ALl's proposed decision and order, including the determination that Moore should receive

$150 in damages.

       In its prior Memorandum Opinion, this Court granted Defendants' first Motion to Dismiss

or, in the Alternative, for Summary Judgment ("the First Motion"), ECF No. 21, on the grounds

that Warden John Wolfe and Major Ford had no involvement in the alleged sexual assault either

at all or until after it had occurred, and that Sergeant Jordan and Officer Bah did not have the

subjective knowledge ofthe safety risk that Nolan posed to Moore, as is required under the Eighth

Amendment. Moore, 2017 WL 3671167, at *5-6. The only issue remaining in this case is Moore's

claim that the tier officer at JCI, originally identified in the Complaint as "Officer 01acre," violated

Moore's Eighth Amendment rights because he was aware that Nolan "intended to kill himself and

cause bodily harm if ... Nolan didn't receive his medication," yet failed to remove Nolan from

Moore's cell before the assault.    Compl. 4, ECF No. 1. Because Moore misidentified the tier

officer, no direct response was provided for this allegation in the First Motion. After the Court

directed counsel for Defendants to provide the correct name or names of the officers assigned as

tier officers during the relevant time period, Defendants Karani and Okui were identified from

personnel logs as the officers assigned to Moore's tier on September 1,2014. Moore now contends

that Okui is the "Officer Olacre" referenced in the Complaint.

        In declarations submitted in support of the pending Motion, Okui and Karani have each

asserted that he does not remember Moore or Nolan, that he does not recall the September 1,2014

incident, and that he does not remember either inmate advising that Nolan was suicidal.            Both

officers further state that had Nolan reported that he was suicidal, he would have immediately


                                                   4
arranged for medical or psychological staffto examine him, and that if Moore had reported that he

had been threatened by Nolan or was otherwise in danger from Nolan, he would have removed

Nolan from the cell immediately.

       Although Moore received notification by the Court that Defendants had moved for

summary judgment and he entitled his responsive filing as a Motion for Summary Judgment, he

did not submit an affidavit, declaration, or any other evidence.   In his Motion, however, Moore

states that Nolan told Okui that he was becoming "suicidal" and having "panic attacks" because

he was not receiving his medications.   Pl.'s Mot. Summ. J. 1, ECF No. 55. He further states that

Okui listened to the threats, investigated the "medication situation" and returned to tell Nolan that

he would receive his medications soon. Id. Moore then asserts that "When the meds arrived,

Inmate Nolan proclaimed that they were the wrong kind, Inmate Nolan zapped out screaming and

banging his head on the cell door. Ofc. Okui, observed and just left, no action. Inmate Nolan

proceeded to viciously physically assault and sexually assault the Plaintiff." Id. Moore also claims

that during the administrative hearing on his claim, the institutional representative conceded that

these facts were true and thus requests that the court consider the ALl's findings.

                                          DISCUSSION

       In their Motion, Defendants seek dismissal or summary judgment in their favor on the

grounds that the Complaint fails to state a plausible claim against Defendants, there are no genuine

disputes of material fact such that Defendants are entitled to judgment as a matter of law, and

Defendants are entitled to qualified immunity. In his Motion, Moore seeks summary judgment in

his favor on his Eighth Amendment claim or, alternatively, appointment of counsel to represent

him if summary judgment is denied.




                                                  5
I.        Legal Standard

          To defeat a motion to dismiss under Federal Rule of Civil Procedure 12(b)(6), the

complaint must allege enough facts to state a plausible claim for relief. Ashcroft v. Iqbal, 556 U.S.

662, 678 (2009).     A claim is plausible when the facts pleaded allow "the court to draw the

reasonable inference that the defendant is liable for the misconduct alleged."             Id.   Legal

conclusions or conclusory statements do not suffice. Id. The Court must examine the complaint

as a whole, consider the factual allegations in the complaint as true, and construe the factual

allegations in the light most favorable to the plaintiff. Albright v. Oliver, 510 U.S. 266, 268 (1994);

Lambeth v. Bd. of Comm 'rs of Davidson Cty., 407 F.3d 266, 268 (4th Cir. 2005).

          When a moving party submits affidavits or other evidence for the Court's consideration on

a motion to dismiss, the Court ordinarily may not consider such materials unless the motion is

treated as one for summary judgment. Fed. R. Civ. P. 12(d). Before converting amotion to dismiss

to one for summary judgment, courts must give the nonmoving party "a reasonable opportunity to

present all the material that is pertinent to the motion."   Id. "Reasonable opportunity" has two

requirements: (1) the nonmoving party must have some indication that the court is treating the

Rule 12(b)(6) motion as a motion for summary judgment, and (2) the nonmoving party "must be

afforded a reasonable opportunity for discovery" to obtain information essential to oppose the

motion.     Gay v. Wall, 761 F.2d 175, 177 (4th Cir. 1985) (citation omitted).        To show that a

reasonable opportunity for discovery has not been afforded, the nonmoving party must file an

affidavit or declaration under Rule 56(d), or submit an equivalent request, explaining why "for

specified reasons, it cannot present facts essential to justify its opposition." Fed. R. Civ. P. 56(d);

see Harrods Ltd. v. Sixty Internet Domain Names, 302 F.3d 214,245 (4th Cir. 2002).




                                                   6
        Here, Moore was put on notice that the Court would consider outside materials from the

title of Defendants' Motion and the Court's standard notice to self-represented parties explaining

summary judgment and Federal Rule of Civil Procedure 56. ECF No. 54. Moreover, Moore's

submission of his own Motion for Summary Judgment establishes that he was aware that the Court

might consider granting summary judgment at this time.          Notably, despite the Court's notice

informing Moore of Rule 56(d), Moore has submitted neither a Rule 56(d) affidavit nor an

equivalent request for discovery.    Accordingly, the Court may construe Defendants' Motion as

seeking summary judgment.

        Under Federal Rule of Civil Procedure 56, the Court grants summary judgment if the

moving party demonstrates there is no genuine issue as to any material fact, and that the moving

party is entitled to judgment as a matter of law. Fed. R. Civ. P. 56(a); Celotex Corp. v. Catrett,

477 U.S. 317, 322 (1986). In assessing the Motion, the Court views the facts in the light most

favorable to the nonmoving party, with all justifiable inferences drawn in its favor. Anderson v.

Liberty Lobby, Inc., 477 U.S. 242, 255 (1986). The Court may rely only on facts supported in the

record, not simply assertions in the pleadings. Bouchat v. BaIt. Ravens Football Club, Inc., 346

F.3d 514,522 (4th Cir. 2003). The nonmoving party has the burden to show a genuine dispute on

a material fact. Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 586-87 (1986).

A fact is "material" if it "might affect the outcome of the suit under the governing law." Anderson,

477 U.S. at 248. A dispute of material fact is only "genuine" if sufficient evidence favoring the

nonmoving party exists for the trier of fact to return a verdict for that party. Id. at 248-49.

II.     Officer Karani

        Although Officer Karani was added as a Defendant in this case because he worked as a tier

officer for Moore's cell on the date of the assault, Moore now asserts that it was Officer Okui who



                                                   7
he mistakenly identified as Officer Olacre in the Complaint. There are no separate allegations in

the Complaint or the Motion relating to Karani, by name or description. Generally, liability under

S   1983 attaches only upon personal participation by a defendant in the constitutional violation.

Trulock v. Freeh, 275 F.3d 391, 402 (4th Cir. 2001). Since Moore does not assert that Karani

participated in the alleged violation of his constitutional rights, any claim against Karani will be

dismissed.

III.     Officer Okui

         In asserting a claim under the Eighth Amendment, Moore is effectively claiming that

Officer Okui acted with deliberate indifference to inmate health and safety when he left Nolan in

the cell with Moore. The right to be free from cruel and unusual punishment includes the right to

be protected from a substantial risk of serious harm at the hands of other inmates. See Farmer v.

Brennan, 511 U.S. 825, 833 (1994); Makdessi v. Fields, 789 F.3d 126, 132 (4th Cir. 2015).

Accordingly, the "Eighth Amendment's prohibition on cruel and unusual punishments imposes

certain basic duties on prison officials."     Raynor v. Pugh, 817 F.3d 123, 127 (4th Cir. 2016)

(quoting Farmer, 511 U.S. at 832). Those duties include maintaining "reasonable measures to

guarantee the safety ofthe inmates." Id. (quoting Farmer, 511 U.S. at 832). However, "not every

injury suffered by a prisoner at the hands of another translates into constitutional liability for prison

officials responsible for the victim's safety." Farmer, 511 U.S. at 834. Rather, to demonstrate a

violation of his Eighth Amendment rights, a plaintiff must satisfy a two-part inquiry that includes

both objective and subjective components. See Raynor, 817 F.3d at 127.

         First, to satisfy the objective inquiry, the plaintiff "must establish a serious deprivation of

his rights in the form of a serious or significant physical or emotional injury" or a substantial risk

of such harm. Danser v. Stansberry, 772 F.3d 340, 346-47 (4th Cir. 2014); see also Farmer, 511



                                                    8
U.S. at 834. The objective inquiry requires the Court to "assess whether society considers the risk

that the prisoner complains of to be so grave that it violates contemporary standards of decency to

expose anyone unwillingly to such a risk." Helling v. McKinney, 509 U.S. 25, 36 (1993). To

satisfy the subjective component of the test, Plaintiff must establish that the prison official involved

had "a sufficiently culpable state of mind" amounting to "deliberate indifference to inmate health

or safety." Farmer, 511 U.S. at 834. Evidence establishing a culpable state of mind requires actual

knowledge of an excessive risk to the prisoner's safety, in that the prison officials both were aware

of facts from which an inference could be drawn that a substantial risk of serious harm existed and

that they actually drew that inference.     Id. at 837. A plaintiff may "prove an official's actual

knowledge of a substantial risk in the usual ways, including inference from circumstantial

evidence" so that "a factfinder may conclude that a prison official knew of a substantial risk from

the very fact that the risk was obvious." Raynor, 817 F.3d at 128 (quoting Farmer, 511 U.S. at

842). Actual knowledge of a substantial risk does not alone impose liability.            Where prison

officials responded reasonably to a risk, they may be found free of liability. Farmer, 511 U.S. at

844; Nelson v. Henthorn, 677 F. App'x 823,826 (4th Cir. 2017) (holding that a correctional officer

did not violate the Eighth Amendment because he "took reasonable measures to abate" a threat of

harm to an inmate and "reasonably concluded" that his solution "was sufficient" based on the

information presented to him).

        Although there is no dispute that sexual assault presents an objectively serious risk to

inmate health and safety, Moore has not provided sufficient evidence to support a finding that Okui

subjectively knew that Moore faced such a risk and disregarded it. In the Complaint, Moore asserts

that Officer Olacre, now believed to be Officer Okui, heard Nolan state that he might hurt himself

or cause bodily harm if he did not receive his medication.       Moore further asserts, however, that



                                                   9
Okui then went to check on Nolan's medication and reported back that it would be delivered soon.

Such a response would refute, rather than support, the claim that he acted with deliberate

indifference to a known risk to inmate safety. Where Okui responded reasonably to the risk Nolan

posed by promptly arranging for delivery of his medication and reasonably did not perceive that

Nolan would still pose a risk after receiving the medication, he did not act with deliberate

indifference, even though Nolan later harmed Moore. See Farmer, 511 U.S. at 844 ("(P]rison

officials who actually knew of a substantial risk to inmate health or safety may be found free from

liability if they responded reasonably to the risk, even if the harm ultimately was not averted.");

Nelson, 677 F. App'x at 827. The allegations in the Complaint and the facts in the record do not

demonstrate the "sufficiently culpable state of mind" necessary to establish an Eighth Amendment

violation for failure to protect an inmate from a known safety risk. See Farmer, 511 U.S. at 834.

       With his Motion, Moore provides no affidavit, declaration, or other evidence in support of

his Eighth Amendment claim. However, in his brief, Moore for the first time asserts that Okui

was present when the medication was delivered, observed Nolan react angrily because he believed

he had received the wrong medication, yet took no action. As a general rule, when one party files

a motion for summary judgment, the non-moving party cannot merely rely on matters pleaded in

the complaint, but must, by factual affidavit or the like respond to the motion. Celotex, 477 U.S.

at 324; Kipps v. Ewell, 538 F.2d 564,566 (4th Cir. 1976). Here, Moore was notified by the Court

of the need to respond to Defendants'     Motion and was provided with Federal Rules of Civil

Procedure 12 and 56, including the requirement in Rule 56(c) that factual assertions be supported

by affidavits, declarations, or other record evidence. ECF No. 54. Moore's unattributed assertion,

offered in a brief rather than an affidavit or declaration, and not referenced in any exhibit, is not

properly considered on a motion for summary judgment. See Bouchat, 346 F.3d at 522.



                                                 10
       Even if the claim could be liberally construed as a sworn statement, the Court concludes

that it would not create a genuine dispute of material fact such that a reasonable jury could find in

his favor. As noted by Defendants, Moore had given multiple accounts ofthe incident in the past

without claiming that Okui was present when Nolan rejected the medication. In his ARPs, Moore

states that Officer Olacre "[m]ade it his mission to investigate inmate Nolan's Med situation and

returned to assure him the Medical Dept. will provide them later in the day" and that a nurse, not

a correctional officer, later delivered them to Nolan. Defs.' First Mot. Summ. J. Ex. 4 at 26-29.

In the IID report including an account of an interview with Moore, only a nurse is referenced as

present when Nolan began yelling. IID Report, Defs.' First Mot. Summ. J. Ex. 3 at 8.

       After Moore testified in the administrative proceeding, the ALJ found that he had testified

credibly and made the following findings of fact:

       7. On the afternoon of September 1, 2014, Nolan told Officer Olacre [now
          identified as Officer Okui], the Tier Officer, that he intended to hurt himself if
          he did not receive his psychiatric medications.

       8. Ofc. Olacre contacted the Medical Department and was advised that the
          medications would be provided that evening.

       9. Later on September 1,2014, a nurse delivered a cup of pills to Nolan. Nolan
          became agitated and lashed out at the nurse, who walked away. Nolan then
          began verbally abusing [Moore], struck [Moore] about the arms, bruising them,
          and eventually demanded that [Moore] perform oral sex upon him.

ALJ Op., Defs.' First Mot. Summ. J. Ex. 4 at 7. The ALJ noted in her decision that the institutional

representative conceded that Moore's account ofthe incident was accurate, but disputed Moore's

claim that he was not supposed to have a cellmate. Id. at 9. Finally, in the Complaint, Moore

made no mention of Okui's presence, or the presence of any other correctional officer, when the

medication was delivered.    Rather, he referred only to a "nurse" delivering the medication and

witnessing an outburst by Nolan. Compi. ~ 8.



                                                 11
       Thus, at no point in the administrative proceedings or his Complaint did Moore claim that

Okui witnessed Nolan's reaction to receiving the medication from the nurse but did nothing to

intervene. Rather, his present claim that Okui was so present appears to contradict his testimony

before the ALJ and his other prior statements.     Moore cannot establish a genuine issue of fact

sufficient to avoid summary judgment "simply by contradicting" his previous testimony and

statements "without explaining the contradiction or attempting to resolve the disparity." Cleveland

v. Policy Mgmt. Sys. Corp., 526 U.S. 795, 806-07 (1999); see Barwick v. Celotex Corp., 736 F.2d

946, 960 (4th Cir. 1984) (holding that a plaintiff s self-serving affidavit that contradicted his own

prior testimony did not create a genuine issue of material fact). Under these circumstances, the

Court concludes that Moore's belated, unsworn, and contradictory claim that Okui was aware of

but failed to react to Nolan's outburst would not support a finding by reasonable jury that Okui

acted with deliberate indifference to a serious risk to inmate safety.

                                          CONCLUSION

       For the foregoing reasons, Defendants'       Motion to Dismiss or, in the Alternative, for

Summary Judgment will be GRANTED.              Moore's Motion for Summary Judgment will be

DENIED. A separate Order shall issue.



Date: January 10,2019
                                                       THEODORE D. CHUAN
                                                       United States District Jud




                                                  12
